816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. ESTES, Plaintiff-Appellant,v.GENERAL MOTORS CORP., et al., Defendants-Appellees.
No. 86-3520.
United States Court of Appeals, Sixth Circuit.
April 16, 1987.

Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.

ORDER

1
Upon its review of this matter the court having noted serious delinquencies on the part of counsel for the appellant in his prosecution of the appeal;  and


2
The court finding the imposition of sanctions pursuant to Rule 11(1), Rules of the Sixth Circuit, to be appropriate;  it is


3
Therefore ORDERED that the appeal be, and it hereby is, dismissed.  It is further ORDERED that upon presentation by the appellees of a verified bill of costs within fourteen (14) days of the entry of this order, their costs incurred in this appeal be assessed against counsel for the appellant personally.